ITEMID: 001-58094
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF TROMBETTA v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mrs Maria Luisa Trombetta lives in Catania, where she is employed at the local health unit (“the USL”).
8. The present application concerns five sets of proceedings, the first two of which were instituted by the USL against the applicant in the Sicily Regional Administrative Court (“the RAC”) and the last three by Mrs Trombetta against the USL in the same court. They concern the post assigned to the applicant at the USL and her remuneration following the dissolution of the Catania Provincial Consortium for the Prevention of Tuberculosis (Consorzio provinciale antitubercolare), where she had formerly worked as an administrator. She contested in particular a series of decisions by which her new employer had assigned her to a staff category lower than the one to which she considered herself to be entitled.
9. The first set of proceedings began on 12 June 1987. In a decision of 6 November 1987 the RAC ordered a stay of execution of the decision being challenged. In an interlocutory judgment of 13 October 1993 it ordered the USL to file certain documents. On 9 May 1994 the applicant applied to the court registry for the proceedings to be expedited.
10. The second set of proceedings began on 20 July 1987. In a decision of 6 November 1987 the RAC ordered a stay of execution of the decision in question. In an interlocutory judgment of 13 October 1993 it ordered the USL to file certain documents. On 9 May 1994 the applicant applied to the court registry for the proceedings to be expedited.
11. The third set of proceedings began on 19 November 1987. In a decision of 15 December 1987 the RAC dismissed the application for execution of the decision to be stayed. In an interlocutory judgment of 13 October 1993 it ordered the USL to file certain documents. On 9 May 1994 the applicant applied to the court registry for the proceedings to be expedited.
12. The fourth set of proceedings began on 16 December 1988. In a decision of 23 February 1989 the RAC allowed, in part, the application for execution of the decision to be stayed. In an interlocutory judgment of 13 October 1993 it ordered the USL to file certain documents. On 25 May 1994, the applicant applied to the court registry for the proceedings to be expedited.
13. The fifth set of proceedings began on 13 November 1989. In an interlocutory judgment of 13 October 1993 the RAC ordered the USL to file certain documents. On 25 May 1994 the applicant applied to the court registry for the proceedings to be expedited.
14. According to the observations submitted by the applicant in October 1996, the proceedings were then still pending.
